Citation Nr: 0709946	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-22 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
veteran's service connected thoracic outlet syndrome of the 
right upper extremity.  


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1999 to May 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2005, a statement 
of the case was issued in July 2005, and a substantive appeal 
was received in July 2005.   


FINDING OF FACT

The veteran's service-connected thoracic outlet syndrome of 
the right upper extremity is productive of a disability 
picture which more nearly approximates that associated with 
moderate incomplete paralysis of the radial nerve.   


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent (but no higher) for the veteran's service-connected 
thoracic outlet syndrome of the right upper extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 8514 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
her claim in September 2004.  In October 2004, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate her claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in her possession 
that pertains to the claim.  Since the October 2004 VCAA 
notice preceded the December 2004 RO rating decision, there 
is no defect with respect to the timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there has been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
October 2004 in which it advised the appellant of what 
information and evidence is needed to substantiate her claim, 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claim.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private and VA medical records.  A 
VA examination and specialized testing have been conducted.  
There is no indication of relevant, outstanding records which 
would support the appellant's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, 
the Board concludes that VA's duties to the appellant have 
been fulfilled with respect to the issue on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of her service-connected thoracic outlet syndrome of 
the right upper extremity warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected thoracic outlet syndrome of 
the right upper extremity has been rated by the RO under the 
provisions of Diagnostic Code 8514.  Under this regulatory 
provision, a rating of 20 percent is warranted where 
incomplete paralysis of the radial nerve on the major side is 
considered mild.  A rating of 30 percent is warranted where 
incomplete paralysis of the radial nerve on the major side is 
considered moderate.  A rating of 50 percent is warranted 
where incomplete paralysis of the radial nerve on the major 
side is considered severe.  A rating of 70 percent is 
warranted for complete paralysis of the radial nerve on the 
major side with manifestations such as drop of the hand and 
fingers; or with the wrist and fingers perpetually flexed; or 
with the thumb adducted falling within the line of the outer 
border of the index finger; or inability to extend the hand 
at the wrist, extend the proximal phalanges of the fingers, 
extend the thumb, or make lateral movement in the wrist; with 
supination of the hand or extension or flexion of the elbow 
weakened; or loss of synergic motion of the extensors 
seriously impairing hand grip.  A distinction is made between 
major (dominant) and minor (non dominant) neurological groups 
for rating purposes.  In the instant case, the veteran is 
right-handed; hence, her right upper extremity is considered 
the major upper extremity.
  
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination in October 2004.  She 
complained of pain running from the medial part of her right 
shoulder to the forearm, and ending with the right thumb.  
She reported that when she carried heavy objects, she feels 
numbness, then pain, followed by weakness.  Medication was 40 
mg. of Ecodolac twice daily and 100 mg. of Neurontin three 
times a day with no improvement.  She complained that she 
could not carry out her daily works without pain.  She stated 
that she used to experience flare-ups two to three times per 
month; but since she had a baby, she reported flare-ups two 
to three times per week.  She also claimed that she could not 
function well while typing on her computer.  

A sensory examination was normal.  Motor examination showed 
no muscle wasting, atrophy, or weakness.  Her reflexes were 
normal and her peripheral pulses were equal.  She was 
diagnosed with right thoracic outlet syndrome.

She underwent an MRI in March 2005.  It was an essentially 
normal examination.  During the arterial phase, there were 
questionable defects seen in the brachiocephalic artery and 
proximal left subclavian artery; however, these defects were 
not seen on the venous phase and they were probably vascular 
crossing defects.  No venous compression or stenosis was 
seen.  The primary diagnostic code was listed as "minor 
abnormality."  

The veteran was also treated by Dr. T.A.H.  A January 2005 
medical record shows that he originally treated the veteran 
in 2001.  At that time, nerve conduction studies were normal 
and Dr. T.A.H. believed that she was suffering from thoracic 
outlet syndrome.  At her January 2005 return visit, the 
veteran stated that the condition was intermittent.  She 
stated that it starts with tightness (as if a purse was 
hanging off her shoulder).  She also indicated that she 
experiences heaviness and numbness, and shooting pain down 
the ulnar distribution.  She reported that she sometimes 
experiences some discoloration of the arm and a purplish 
color in her hand.  She stated that she tries to relax and 
the color typically returns in 30 minutes. She reported that 
she sleeps well and has not had any specific weakness, 
constant pain, headaches, dizziness, or visual symptoms.  

Upon examination, the veteran's range of motion of the neck 
was normal.  Shoulders, wrists, and elbows were all normal.  
There was no discoloration or temperature change in the 
hands.  She had a negative Adson's maneuver, though the pulse 
did change a little bit; it was variable and she never lost a 
pulse.  Reflexes and strength were normal in the upper 
extremities.  Dr. T.A.H.'s impression was that the veteran 
had thoracic outlet syndrome, intermittent, primarily related 
to trapezius spasm.     

VA clinical records document periodic visits in 2005.  These 
records document complaints of intermittent discoloration and 
pain in the right upper extremity exacerbated by position and 
bearing weight.  She reported that this occurred 2-3 times a 
week. 

In order to warrant he next higher rating of 30 percent for 
the veteran's thoracic outlet syndrome of the right upper 
extremity, the disability must produce a disability picture 
which more nearly approximates that of an incomplete 
paralysis of the radial nerve on the major side that is 
considered to be moderate.  After reviewing the totality of 
the evidence, the Board believes that the veteran's service-
connected disorder is productive of such moderate degree of 
disability.  The veteran has consistently reported flare-ups 
2 to 3 times per week involving pain and some discoloration.  
The Board notes that her job and other activities are 
impacted by the disability.  Resolving reasonable doubt in 
her favor, the Board believes the disability more nearly 
approximates the criteria for a 30 percent rating. 

However, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent.  The next higher rating of 50 percent under Code 
8514 would require severe disability.  The Board is simply 
not able to conclude that the level of impairment is severe.  
In this case, the most recent VA examination dated October 
2004 revealed that a sensory examination was normal; reflexes 
were normal; and peripheral pulses were equal.  A motor 
examination showed no muscle wasting, atrophy, or weakness.  
The veteran's most recent private treatment report (from Dr. 
T.A.H. and dated January 2005) revealed that the veteran 
complained that her condition was intermittent; and that she 
denied any specific weakness, constant pain, headaches, 
dizziness, or visual symptoms.  Upon examination, the 
veteran's range of motion of the neck was normal.  Shoulders, 
wrists, and elbows were all normal.  The veteran does have 
flare-ups 2 to 3 times per week, but the Board views this as 
more in keeping with a finding of moderate impairment. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating of 30 percent (but no higher) for the 
veteran's service connected thoracic outlet syndrome of the 
right upper extremity is warranted.  To this extent, the 
appeal is granted, subject to applicable laws and regulations 
governing payment of VA benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


